Citation Nr: 1124711	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  04-12 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable disability rating for tinea versicolor prior to May 20, 2004.

2.  Entitlement to an increased disability rating in excess of 10 percent disabling for tinea versicolor on or after May 20, 2004.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for the residuals of a left ankle sprain.

4.  Whether a timely substantive appeal was filed with respect to the January 2003 rating decision that denied entitlement to an increased disability rating for residuals of a recurrent right ankle sprain, currently rated as 10 percent disabling.

5.  Whether a timely substantive appeal was filed with respect to the January 2003 rating decision that denied entitlement to a total disability rating based on individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.W.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to July 1994.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In a February 2006 supplemental statement of the case (SSOC), the Veteran was granted a 10 percent rating for his service-connected tinea versicolor effective May 20, 2004.  Where a veteran has filed a notice of disagreement (NOD) as to the assignment of a disability evaluation, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Veteran's tinea versicolor claim remains before the Board both before and after May 20, 2004.

The above issues were previously before the Board in February 2009 at which time they were remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

With regard to the issue of whether there was clear and unmistakable error (CUE) in a January 1995 rating decision which denied a claim for entitlement to service connection for the residuals of a left ankle sprain noted in the February 2009 Board remand, this issue is not currently before the Board.  The RO adjudicated this claim in the first instance by rating decision dated in July 2010 and neither the Veteran nor his representative have disagreed with this issue.  

As was noted in the February 2009 Board remand, the issues of whether new and material evidence has been submitted to reopen claims for entitlement to service connection for headaches and a stomach disorder and entitlement to service connection for PTSD have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are, once again, referred to the AOJ for appropriate action.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in March 2011.  A transcript of this proceeding has been associated with the claims file.  

The issues of entitlement to a compensable disability rating prior to May 20, 2004 and a disability rating greater than 10 percent beginning May 20, 2004 for tinea versicolor, entitlement to a disability rating greater than 10 percent for residuals of a recurrent right ankle sprain, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for sprained left ankle in an unappealed January 1995 rating decision.
   
2.  The January 1995 rating decision is the last final decision prior to the Veteran's request to reopen his claim for a left ankle disorder in December 2001.

3.  Evidence received since the January 1995 rating decision regarding the Veteran's claim for service connection for a left ankle disorder is not cumulative of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  It is reasonable to assume that the Veteran's current left ankle disorder is related to his military service.

5.  While the Veteran failed to file a timely substantive appeal with respect to the January 2003 rating decision that denied entitlement to an increased disability rating for residuals of a recurrent right ankle sprain, currently rated as 10 percent disabling and entitlement to a TDIU, VA subsequently ordered a VA examination for the right ankle in February 2006 and included both issues in a January 2008 supplemental statement of the case.  Such actions would reasonably have led the Veteran to believe that these issues were on appeal.


CONCLUSIONS OF LAW

1.  The January 1995 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence having been received, the claim of entitlement to service connection for a left ankle disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Service connection for a left ankle disorder is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  While the Veteran failed to submit a timely substantive appeal with regard to the January 2003 rating decision that denied entitlement to an increased disability rating for residuals of a recurrent right ankle sprain, currently rated as 10 percent disabling, VA subsequently took actions which would reasonably have led the Veteran to believe that this issue was on appeal.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 (2007); See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

5.  While the Veteran failed to submit a timely substantive appeal with regard to the January 2003 rating decision that denied entitlement to a TDIU, VA subsequently took actions which would reasonably have led the Veteran to believe that this issue was on appeal.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 (2007); See Percy v. Shinseki, 23 Vet. App. 37 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that a left ankle disorder is related to his military service with the United States Army from February 1989 to July 1994.  He also contends that he submitted a timely appeal with respect to the January 2003 rating decision that denied entitlement to an increased disability rating for residuals of a recurrent right ankle sprain, currently rated as 10 percent disabling and entitlement to a TDIU.  
	
1. Left Ankle Disorder

The Veteran submitted an original claim for service connection for a left ankle disorder in September 1994.  The RO denied this initial claim in a January 1995 rating decision, finding that while the Veteran complained of bilateral ankle sprain in January 1992 this was a "temporary condition which resoled without treatment" as there were no more complaints regarding the left ankle in service.  In that same decision the RO granted service connection for a right ankle disorder.  Although the RO provided notice of this denial, the Veteran did not initiate an appeal.  Therefore, the RO's decision of January 1995 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

In December 2001, the Veteran filed a new claim for service connection for a left ankle disorder and by rating decision dated in January 2003, the RO declined to reopen the claim of service connection for a left ankle disorder finding that the Veteran had failed to submit new and material evidence to reopen the claim.  

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.  

The evidence of record at the time of the January 1995 Board decision included the Veteran's service treatment records which showed treatment for a bilateral ankle sprain in January 1992.  Also of record was the Veteran's claim for a left ankle disorder dated in September 1994 (only two months after his discharge from military service) as well as a VA physical examination dated in November 1994 showing a diagnosis of residuals of left ankle sprain with loss of motion.             

In December 2011 the Veteran filed a claim to reopen.  In connection with this claim, the Veteran testified at a hearing in March 2011 regarding his left ankle disorder.  Specifically the Veteran testified that he began experiencing left ankle problems in service which continued after service.  The RO also obtained VA outpatient treatment records dated through January 2004 in connection with this claim.  Significantly, a March 2002 VA treatment record shows that the Veteran fell down some steps in December 2001 and either fractured or sprained his left ankle and received a cast.  The cast was reportedly removed in February 2002.  The impression was left ankle sprain.    

Upon review of the record, the Board finds that evidence received since the January 1995 rating decision is new and material.  Specifically, the Board finds the Veteran's statements as to continuity of symptomatology regarding his left ankle disorder beginning in service and continuing after service to be both new and material.  This testimony was not of record at the time of the January 1995 rating decision, relates to the unestablished fact of current disability necessary to substantiate the claim for service connection for a left ankle disorder, and raises a reasonable possibility of substantiating the claim on the merits.  Assuming the credibility of this evidence, see Justus, supra, the additional evidence is sufficiently significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  Therefore, the claim is reopened.  38 U.S.C.A. § 5108.

As discussed above, the Board has reopened the claim for service connection for a left ankle disorder.  The appeal must now be considered based on all the evidence of record.  

Service connection may be granted if the evidence demonstrates that a current disorder resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records show treatment for bilateral ankle sprain in January 1992.  Approximately two months after the Veteran's discharge from military service he submitted a claim for service connection for left ankle disorder.  He was afforded a VA physical examination in November 1994 which showed a diagnosis of residuals of left ankle sprain with loss of motion.  The Veteran has testified that he began having left ankle problems during military and current treatment records dated in March 2002 show recurrent left ankle sprain.  

In this case, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current left ankle disorder is related to his military service.  See 38 U.S.C.A. § 5107(b).  While the Veteran obviously suffered an intervening injury to his left ankle in December 2001, the evidence showing a bilateral ankle sprain in service, complaints of left ankle problems shortly after service, and a diagnosis of residuals of left ankle sprain with limitation of motion during the November 1994 VA examination performed shortly after service provide a reasonable basis to assume that the Veteran's current left ankle disorder is related to military service.  As such, service connection is warranted.   

2. Timeliness of appeal with respect to the January 2003 rating decision that denied entitlement to an increased disability rating for residuals of a recurrent right ankle sprain, currently rated as 10 percent disabling, and entitlement to a TDIU

Under VA regulations, an appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 1-9, "Appeal to Board of Veterans' Appeals" or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions a veteran needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the veteran or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  If a claimant fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, he or she is statutorily barred from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992). Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

In this case, by rating decision dated in January 2003 the RO, in part, continued a 10 percent disability rating for recurrent sprain, right ankle and denied the claim for a TDIU.  The Veteran submitted a notice of disagreement with regard to these issues in April 2003 and was issued a statement of the case in February 2004.  However, in the Veteran's February 2004 VA Form 1-9 he indicated that he was appealing issues other than the right ankle and TDIU.  Subsequently, in February 2006 VA ordered a VA examination for the right ankle and included both the right ankle and TDIU issues in a January 2008 supplemental statement of the case.  

Nonetheless, the U.S. Court of Appeals for Veterans Claims (Court) has held that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (as the RO had never addressed the issue of timeliness in the SOC and the Veteran was not informed that there was a timeliness issue until his claim was before the Board, the Court determined that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted the Veteran's appeal).  Furthermore, the Court has held that, as with the timeliness of a Substantive Appeal, in determining the adequacy of a Substantive Appeal, "the Board's use of a jurisdictional, i.e., nondiscretionary, analysis [is] not appropriate," and that VA may waive "any ... pleading requirements on the part of the appellant." Percy, 23 Vet. App. at 47 citing Gomez v. Principi, 17 Vet. App. 369, 372-73 (2003).  In this case, the Board concludes that the issuance of the supplemental statement of the case, even with the disclaimer that it did not consider the issues on appeal, indicates that these issues are still on appeal.  Therefore, the Board finds that the issues regarding the right ankle and TDIU are properly before the Board.

Notice and Assistance

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

As new and material evidence has been received, the claim for service connection for a left ankle disorder is reopened.

Service connection for a left ankle disorder is granted.

While the Veteran failed to file a timely substantive appeal with respect to the January 2003 rating decision that denied entitlement to an increased disability rating for residuals of a recurrent right ankle sprain, currently rated as 10 percent disabling, due to VA's actions which would reasonably have led the Veteran to believe that this issue was on appeal, the issue is now properly before the Board.

While the Veteran failed to file a timely substantive appeal with respect to the January 2003 rating decision that denied entitlement to a TDIU, due to VA's actions which would reasonably have led the Veteran to believe that this issue was on appeal, the issue is now properly before the Board.


REMAND

As was noted in the February 2009 Board remand, during his May 2004 and December 2007 VA examinations, the Veteran informed the examiner that his service-connected tinea versicolor is worse in the summer, especially when he sweats.  The Board noted that none of his three VA examinations (November 2002, May 2004, and December 2007) were administered during summertime.  Thus, the Board found that because the Veteran had never had a VA examination during the time period during which he contends his disability is most severe, a remand is was necessary to afford the Veteran such an examination. Littke v. Derwinski, 1 Vet. App. 90, 93 (1990); Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (stating that an adequate examination must be conducted during the active stage of a fluctuating disease).  A VA examination was scheduled for September 2009 and the Veteran failed to report to this examination.   

During the March 2011 Travel Board hearing, the Veteran testified that his skin problems were worse in the summer, both prior to and beginning May 20, 2004.  The Veteran also indicated that he did not get notice of the September 2009 scheduled examination as he had moved a lot recently.  Thus, the Board again finds that a new examination during the summer months should be afforded to the Veteran.  
  
Furthermore, the Veteran claims that he is entitled to a total disability evaluation based on TDIU as a result of his service-connected disabilities.  The Board finds that the Veteran's claim for an increased rating for tinea versicolor, is inextricably intertwined with the issue of entitlement to TDIU.  Therefore, the Board may not properly review the veteran's claim for entitlement to TDIU until the agency of original jurisdiction (AOJ) develops and adjudicates the Veteran's claim of entitlement to a compensable disability rating for tinea versicolor.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  
Finally, a review of the claims file reveals that the Veteran has been unemployed since approximately August 2002, allegedly due in part to his right ankle disorder.  However, no VA examiner has commented on the Veteran's ability to work given his service-connected disabilities.  On remand the Veteran should be afforded an appropriate VA examination to resolve this matter.  See Horowitz v. Brown, 5 Vet. App. 217 (1993).  Medical expertise informed by full review of the history and appropriate testing and examination is required.
   
Accordingly, the case is REMANDED for the following action:

1. During the summer months, the Veteran should be scheduled to undergo a VA examination to evaluate the nature and severity of his service-connected tinea versicolor.  The examiner is requested to conduct a clinical examination to include any indicated studies and/or tests to evaluate the extent and severity of the Veteran's service-connected tinea versicolor.

2. Schedule the Veteran for an appropriate VA examination to determine the impact of his service-connected disabilities on his employability.  The claims file must be made available to the examiner for review.  

All pertinent symptomatology and findings must be reported in detail.  Based on the examination and review of the record, the examiner must provide an opinion as to the effects of the Veteran's service-connected disabilities (chronic lumbosacral strain, right ankle recurrent sprain, tinea versicolor, and residuals of a fracture of the right fifth metacarpal phalangeal joint, and left ankle sprain) on his ability to obtain and maintain gainful employment.   

3. The Agency of Original Jurisdiction (AOJ) will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4. After the development requested above has been completed, the AOJ should readjudicate the appellant's claim.  If the benefits sought continue to be denied, the AOJ should issue a supplemental statement of the case (SSOC).  Thereafter, if appropriate, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
HOLLY L. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


